DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Joseph Sauer on July 14th, 2022.
The application has been amended as follows: 
Cancel claim 4.
Cancel claim 11.

Allowable Subject Matter
Claims 1-3, 7-10 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while systems having a lighting assembly for a vehicle design element, that includes: at least one light pipe; at least one light source disposed at least partially within an interior of the system, the at least one light source being configured to emit light based on at least receiving electrical power from an electrical power source, and the at least one light source being arranged adjacent to and directed towards the at least one light pipe; a lens substantially enclosing the interior, the at least one light pipe, and the at least one light source, the lens having an inner surface, an outer surface disposed opposite the inner surface and a continuous transparent or translucent coating on the outer surface for providing a hidden until lit appearance, wherein with the at least one light source receiving electrical power from the electrical power source, the continuous transparent or translucent coating is at least partially permeable to at least some light which is emitted by the at least one light source and passed through the lens; at least one reflector configured to increase the efficiency with which the light is guided through the at least one light pipe and at least one mask, configured to provide a pattern of illumination for the system, located between the at least one light pipe and the lens and arranged on an opposite side of the at least one light pipe compared to the reflector, wherein a plurality of small contact areas are provided, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The system, as disclosed in claim 1 above, wherein the plurality of small contact areas are provided on: an outside and an inside of the at least one light pipe, or on the at least one mask and at least one reflector, in order to contain light within the at least one light pipe; and wherein the plurality of small contact areas are formed by applying a velvet film or by providing a velvet surface finish on the at least one light pipe or and on the at least one mask; and wherein the lighting assembly is enclosed within a facia finisher or a door finisher.

Claims 2-3, 7-10 and 12-13 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875